PER CURIAM.
By direct appeal appellant attacks the constitutionality of Fla.Stats. §§ 37.21, 923.04, and 923.05, F.S.A., providing respectively: grounds for issuance of a peace warrant; form for petition for peace warrant; and form for peace warrant. In our judgment appellant’s arguments are substantially without merit, and the statutes in question comport with the requirements of the Florida and Federal Constitutions.
Accordingly, the judgment of the trial court is affirmed.
It is so ordered.
ROBERTS, C. J., ERVIN, ADKINS, BOYD and McCAIN, JJ., and SPECTOR, District Court Judge, concur.
CARLTON, J., dissents.